ORDER

PER CURIAM.
Appellant, Janie R. Clark, appeals from the award of the Labor and Industrial Relations Commission finding appellant’s injuries did not arise in the course of her employment for respondent, Spann Building Maintenance Co., and denying compensation. We affirm.
We have reviewed the briefs of the parties and the legal file and find the award was supported by sufficient and competent evidence, was not against the overwhelming weight of the evidence, and did not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).